Per Curiam.

Motion for leave to appeal to the Appellate Division granted, on condition that no other question shall be raised on such appeal, except the question whether the record in the Municipal Court, in an action for the recovery of money only, must show that the defendant resides within the jurisdiction of the Municipal Court, and whether the failure of the record to disclose *787such residence is a jurisdictional defect, calling for the reversal of the judgment on appeal, although the defendant did not raise the objection at the trial.
Present: Freedman, P. J.; MacLean and Leventritt, JJ.
Motion granted.